UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4629


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEON ERIQUE SHERROD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:10-
cr-00140-RWT-1)


Submitted:   January 26, 2012              Decided:   February 14, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Sapna Mirchandani, Staff
Attorney,   Greenbelt,  Maryland,   for   Appellant.     Rod J.
Rosenstein, United States Attorney, Adam K. Ake, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pursuant to a plea agreement, Deon Erique Sherrod pled

guilty    to    possession         of    a    firearm   by    a    convicted      felon,     in

violation      of    18     U.S.C.      § 922(g)    (2006).         The    district    court

sentenced      Sherrod       to    seventy-seven        months’         imprisonment,       the

bottom    of     the      advisory       Guidelines       range.          Sherrod     timely

appealed.

               The district court calculated Sherrod’s base offense

level    under       U.S.     Sentencing        Guidelines        Manual     § 2K2.1(a)(2)

(2010).        This      provision       establishes     a    base      offense     level    of

twenty-four         if    the     defendant      committed        his     instant    firearm

offense after being convicted of at least two felony crimes of

violence or controlled substance offenses.                           The district court

found    that       Sherrod     had     two    prior    Maryland        convictions     that

qualified as crimes of violence under § 2K2.1(a)(2):                                  a 2000

robbery conviction and a 2008 second degree assault conviction.

Sherrod does not challenge the district court’s finding that his

robbery conviction qualified as a crime of violence.                                However,

he disputes the court’s finding that his Maryland second degree

assault conviction was a crime of violence.

               Sherrod        first       argues       that       the     district     court

erroneously         employed       the       modified    categorical         approach        in

determining that his Maryland second degree assault conviction

qualified as a crime of violence.                   His argument is foreclosed by

                                                2
this Court’s recent decisions in United States v. Donnell, 661

F.3d 890, 893 (4th Cir. 2011), and United States v. Taylor, 659

F.3d 339, 346 (4th Cir. 2011).

            Next, Sherrod argues that, even if the court properly

applied the modified categorical approach to determine that his

Maryland second degree assault conviction qualified as a crime

of violence, under our decision in United States v. Alston, 611

F.3d 219, 226 (4th Cir. 2010), the district court improperly

relied on the guilty plea colloquy in the state proceeding to

conclude that his assault conviction was a crime of violence.

Unlike the defendant in Alston, however, Sherrod did not enter

an Alford ∗ plea in the state proceeding.      Moreover, in this case,

the transcript of the state court guilty plea shows that the

judge directly addressed Sherrod as to the factual basis for his

plea, and Sherrod orally confirmed the factual basis, i.e., the

expected witness testimony had the case gone to trial, for his

plea.      Therefore,   we   conclude   that   Sherrod’s   argument   is

unavailing.

            Accordingly, we affirm Sherrod’s sentence. We dispense

with oral argument because the facts and legal contentions are




     ∗
         North Carolina v. Alford, 400 U.S. 25 (1970).



                                   3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                                                AFFIRMED




                                    4